DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-221825, filed on 11/14/2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/14/2019 and 08/10/2020 were filed after the mailing date of the instant application on 05/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2015/0349267 A1).
With respect to claim 1, Vo teaches a light emitting device (organic electronic device), comprising an anode, a cathode, a light emitting layer (“photoactive layer”) (paragraph 0112, lines 1-5) and the light emitting layer comprises a compound of formula (II) (paragraph 0116), which is given below (paragraph 0014)

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale

In this formula, R1 is a C4 branched alkyl group (t-butyl, paragraph 0015), R2 and R3 are a C3 branched alkyl group (isopropyl, paragraphs 0016, 0029, and 105, lines 3-7), and R4 and R5 are hydrogen atoms.
This forms the compound below.

    PNG
    media_image2.png
    312
    320
    media_image2.png
    Greyscale

This compound meets the requirements of instant formula (1) when M is iridium, n1 represents 3, n2 represents 0, E1 represents a carbon atom, ring B is an aromatic hydrocarbon ring, Z1A represents a group represented by =N-, R1 represents an alkyl group having 4 carbon 1A is a group represented by Ar-1A and ring A represents an aromatic hydrocarbon ring, R2 and R3 are an alkyl group having 3 carbon atoms, 
Vo includes each element claimed, with the only difference between the claimed invention and Vo being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which provides improved efficiency and lifetime which reduces energy consumption in all types of devices (paragraph 0069, lines 2-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Vo teaches the light emitting device of claim 1, and the metal complex represented by formula (1) is a metal complex represented by formula (1-1) when ring B1 is a benzene ring, as pictured and discussed above.
With respect to claim 3, Vo teaches the light emitting device according to claim 2, and the metal complex represented by formula (1-1) is a metal complex represented by formula (1-2) for the reasons discussed above.
With respect to claim 4, Vo teaches the light emitting device according to claim 1, and the group represented by formula (Ar-1A) is a group represented by formula (Ar-2A) when ring A1 represents benzene, as discussed above.
With respect to claim 5, Vo teaches the light emitting device according to claim 4, and the group represented by formula (Ar-2A) is a group represented by formula (Ar-3A), as pictured and discussed above.
With respect to claim 6, Vo teaches the light emitting device according to claim 1, and the light emitting layer further comprises the host compound pictured below (see Table 1, paragraph 0197, and “Host-2”, paragraph 0183).

    PNG
    media_image3.png
    197
    367
    media_image3.png
    Greyscale

This compound meets the requirements of (H-1) of the instant claim when ArH1 and ArH2 are each a monovalent heterocyclic group, nH2 is 0, and LH1 is a divalent heterocyclic group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host compound of Vo in combination with the organometallic compound of Vo, as taught by Vo.
With respect to claim 7, Vo teaches the light emitting device of claim 1, and Vo teaches the light emitting layer may further comprise additional light emitting materials (paragraph 0119, lines 2-5). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use additional light emitting materials in the light emitting layer of Vo as Vo teaches that the color of emission can be changed by adding additional dopants emitting different colors.
With respect to claim 8, With respect to claim 1, Vo teaches a compound of formula (II) (paragraph 0116), which is given below (paragraph 0014)

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale

In this formula, R1 is a C4 branched alkyl group (t-butyl, paragraph 0015), R2 and R3 are a C3 branched alkyl group (isopropyl, paragraphs 0016, 0029, and 105, lines 3-7), and R4 and R5 are hydrogen atoms.
This forms the compound below.

    PNG
    media_image2.png
    312
    320
    media_image2.png
    Greyscale

This compound meets the requirements of instant formula (1) when M is iridium, n1 represents 3, n2 represents 0, E1 represents a carbon atom, ring B is an aromatic hydrocarbon ring, Z1A represents a group represented by =N-, R1 represents an alkyl group having 4 carbon 1A is a group represented by Ar-1A and ring A represents an aromatic hydrocarbon ring, R2 and R3 are an alkyl group having 3 carbon atoms, 
Vo includes each element claimed, with the only difference between the claimed invention and Vo being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which provides improved efficiency and lifetime which reduces energy consumption in all types of devices (paragraph 0069, lines 2-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Vo teaches the metal complex of claim 8, and Vo also teaches the photoactive layer can be deposited from any liquid medium which consists of one or more organic solvents (paragraph 0142, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Vo in a composition with a solvent, as taught by Vo.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13-15 of copending Application No. 16/644,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Formula (1) from ‘256 reads on instant formula (1).
 Claims 1-5, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 12-14 of copending Application No. 16/099,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 13, and 15 of copending Application No. 16/088,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al. (US 2011/0057559 A1) – Teaches relevant organometallic complexes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786